      Case 4:19-cv-00409-O Document 16 Filed 02/12/20                       Page 1 of 1 PageID 156



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

KHIN SUH,                                              §
                                                       §
      Plaintiff,                                       §
                                                       §
v.                                                     §     Civil Action No. 4:19-cv-00409-O
                                                       §
TYSON FOODS, INC., TYSON                               §
PREPARED FOODS, INC., TYSON                            §
FARMS, INC., AND TYSON,                                §
                                                       §
      Defendants.                                      §


                                                   ORDER

          Before the Court is Plaintiff’s Unopposed Motion to Extend Expert Designation

Deadlines (ECF No. 15), filed February 11, 2020. Having considered the motion, the Court

finds that it should be and is hereby GRANTED. The Court ORDERS the following deadlines

to replace the corresponding deadlines in the Court’s June 24, 2019 Scheduling Order (ECF No.

6).1

I.         SUMMARY OF CRITICAL DATES

    Initial Expert Designation & Report (¶ 4 a.)           March 16, 2020
    Responsive Expert Designation & Report (¶ 4 b.)        April 16, 2020

        SO ORDERED on this 12th day of February, 2020.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




1
    All other deadlines set out in the Court’s June 24, 2019 Scheduling Order remain active.

                                                      -1-
